Matter of Mack v Joyner (2014 NY Slip Op 05918)
Matter of Matter of Mack v Joyner
2014 NY Slip Op 05918
Decided on August 21, 2014
Appellate Division, First Department
Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.
This opinion is uncorrected and subject to revision before publication in the Official Reports.
Decided on August 21, 2014
The Following Order Was Entered And Filed On August 21,

Manzanet-Daniels, J.P., Richter, Feinman, Clark, Kapnick, JJ.


2014 12963 260706/14

[*1] In re Reverend Verdell Mack, et al., Petitioners-Appellants,
vLatoya Joyner, Respondent-Respondent, The Board of Elections in the City of New York, Respondent.
Law Office of Donald R. Dunn, Jr., Bronx (Donald R. Dunn, Jr. of counsel), for appellants.
Stanley K. Schlein, Bronx, for Latoya Joyner, respondent.
Judgment, Supreme Court, Bronx County (John W. Carter, J.), entered on or about August 15, 2014, denying the petition, unanimously affirmed, without costs.
Upon review of the record, we find that the work product of certain subscribing witnesses was fraudulent. Nonetheless, we do not find, as a matter of law, that the entire designating petition is permeated with fraud (see Matter of Felder v Storobin, 100 AD3d 11, 15 [2d Dept 2012]).
We do not reach respondent's request for affirmative relief as she did not file a notice of appeal.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: AUGUST 21, 2014
DEPUTY CLERK